Exhibit 10.2

Execution Version

CONSULTING AGREEMENT

Agreement dated as of October 24, 2019 between Flushing Bank (the “Bank”), and
Douglas C. Manditch (“Consultant”), to become effective upon, and expressly
subject to, the Closing (as hereinafter defined).

W I T N E S S E T H:

WHEREAS, pursuant to the terms of that certain Agreement and Plan of Merger, by
and among Empire Bancorp, Inc., a New York corporation (“Empire”), Lighthouse
Acquisition Co., Inc., a New York corporation and a special-purpose, wholly
owned subsidiary of Parent (the “Merger Sub”), and Flushing Financial
Corporation, a Delaware corporation and the parent company to the Bank
(“Parent”), dated as of October 24, 2019 (the “Merger Agreement”), Merger Sub
will merge with and into Empire, and immediately thereafter, Empire will merge
with and into Parent, with Parent being the surviving corporation;

WHEREAS, Consultant is an employee of Empire and currently serves as its Chief
Executive Officer and Secretary, as well as Chairman of Empire’s board of
directors;

WHEREAS, for purposes of securing Consultant’s services for the Bank, the Board
of Directors of Parent has authorized the proper officers of the Bank to enter
into a consulting agreement with Consultant on the terms and conditions set
forth herein, expressly contingent upon and subject to the closing of the
transactions contemplated by the Merger Agreement (the “Closing”); and

WHEREAS, Consultant is willing to make his services available to the Bank on the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the above premises and the following mutual
covenants and conditions, the parties agree as follows:

1.    Term. The term of this Agreement shall become effective upon the Closing
and shall end on the third anniversary of the Closing, unless the Agreement is
extended on terms mutually acceptable to the Bank and Consultant or terminated
earlier as provided in Section 10.

2.    Services. During the term of this Agreement, the Bank shall retain
Consultant as a consultant to the Bank and Consultant shall perform the services
as described in Appendix A entitled “Services To Be Performed,” which is
attached hereto and made a part of this Agreement.

3.    Compensation. It is anticipated that Consultant will provide consulting
services to the Bank for approximately 36 months during the term of this
Agreement, for which the Bank will pay Consultant a retainer of $16,666.66 per
month for the period from the Closing through the third anniversary of the
Closing. Consultant shall maintain accurate and complete records as to time
spent in performance of services hereunder.

 

1



--------------------------------------------------------------------------------

4.    Expenses. Consultant shall be reimbursed for expenses reasonably and
necessarily incurred by him in connection with the performance of his services
under this Agreement, in accordance with the Bank’s policies and procedures
applicable from time to time with respect to consultants. Consultant shall
furnish the Bank with appropriate documentation required by the Internal Revenue
Code and regulations thereunder or otherwise reasonably required under the
Bank’s policies in connection with such expenses.

5.    Withholding Taxes. The Bank shall not withhold federal, state or local
taxes with respect to the compensation payable to Consultant under this
agreement, and Consultant shall bear sole responsibility for the payment of all
taxes due in connection with such compensation.

6.    Independent Contractor Status. Consultant shall provide the consulting
services to the Bank as an independent contractor and, as such, Consultant shall
be free to exercise his own discretion and judgment in the performance of such
consulting services and with respect to the time, place, method and manner of
performance. Nothing contained in this Agreement or in the performance of any of
the consulting services shall be construed as creating the relationship of
employer and employee between the Bank and Consultant. Consultant understands
that he will not be entitled to receive any insurance or other employee benefits
provided by the Bank to its employees. Consultant expressly agrees that the Bank
shall not be responsible for payment of, and that Consultant shall not make a
claim against the Bank (or with respect to his services for the Bank under this
Agreement) for, workers’ compensation, disability benefits, or unemployment
insurance.

7.    Non-Compete. Consultant agrees that at all times during his consultancy
with the Company (such term to include all predecessor institutions, including
Consultant’s previous employer, for all purposes of this Section 7 and Section 8
below) and its subsidiaries, and for a period of one year after Consultant’s
termination with the Company and its subsidiaries, Consultant will not accept
employment with or perform services for, whether as an owner, employee, officer,
director, independent contractor, agent, partner, advisor, or in any other
capacity calling for the rendition of Consultant’s personal services, any bank
that has any material operations that compete with the Company and its
subsidiaries in the New York City metropolitan area; provided, however, that
Consultant shall not be prohibited from owning less than two percent of any
publicly traded corporation.

8.    Non-Solicit & Confidentiality Provisions. The Bank understands that
Consultant agrees that at all times during his consultancy with the Company
and/or its subsidiaries, and for a period of one year thereafter, Consultant
will not, directly or indirectly, (i) solicit for employment, recruit or hire,
or assist any other entity to solicit for employment, recruit or hire, either as
an employee or a consultant, any employee, consultant or independent contractor
of the Company or any of its subsidiaries who was an employee, consultant or
independent contractor of the Company or any of its subsidiaries at any time
during to induce, the 12 months preceding or following the termination of the
consultancy, (ii) induce or attempt or assist any other entity to induce or
attempt to induce, any employee, consultant or independent contractor of the
Company or any of its subsidiaries who was an employee, consultant or
independent contractor of the Company or any of its subsidiaries at any time
during the 12 months preceding or following the termination of the consultancy
period, to terminate his or her

 

2



--------------------------------------------------------------------------------

employment with, or otherwise cease his or her relationship with, the Company or
its subsidiaries, or (iii) solicit, interfere with, divert or take away or
attempt to interfere with, divert, or take away, or assist any other entity to
interfere with, divert or take away the business or patronage of (A) any of the
clients, customers or accounts of the Company or any of its subsidiaries who
were such at the time of the termination of the consultancy and/or directorship,
or (B) prospective clients, customers or accounts of the Company or any of its
subsidiaries who were such at any time during the 12 months preceding the
termination of the consultancy and/or directorship (the entities listed in
clauses (A) and (B) above are collectively referred to herein as the
(“Restricted Entities”).

Consultant acknowledges that in carrying out the business of the Company and its
subsidiaries, Consultant may learn confidential or proprietary information about
the Company and its subsidiaries or third parties. Confidential or proprietary
information includes, among other things, any nonpublic information concerning
the Company or its subsidiaries, including their respective business, financial
performance, marketing or strategic plans, customers, and product pricing
information, as well as any nonpublic information provided by a third party with
the expectation that the information will be kept confidential and used solely
for the business purpose for which it was conveyed (collectively, “Confidential
Information”). Consultant agrees that at all times during the consultancy period
with the Company and/or its subsidiaries and thereafter, Consultant shall not
disclose any Confidential Information outside of the Company or its subsidiaries
or use such information for Consultant’s own or someone else’s benefit.
Consultant agrees that such Confidential Information may be disclosed within the
Company or its subsidiaries only to those individuals who need the information
to carry out their business responsibilities. Consultant acknowledges that he is
hereby notified, in accordance with the Defend Trade Secrets Act of 2016, 18
U.S.C. § 1833(b), that: (i) an individual shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that is made in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, in each
case solely for the purpose of reporting or investigating a suspected violation
of law; (ii) an individual shall not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of a trade secret that
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal; and (iii) an individual who files a lawsuit
for retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual (A) files any
document containing the trade secret under seal and (B) does not disclose the
trade secret except pursuant to court order.

If, at any time, the provisions of this Section 8 shall be determined to be
invalid or unenforceable, by reason of being vague or unreasonable as to area,
duration or scope of activity, this Section 8 shall be considered divisible and
shall become and be immediately amended to only such area, duration and scope of
activity as shall be determined to be reasonable and enforceable by the court or
other body having jurisdiction over the matter; and Consultant agrees that this
Section 8 as so amended shall be valid and binding as though any invalid or
unenforceable provision had not been included herein.

 

3



--------------------------------------------------------------------------------

Consultant acknowledges and agrees that the restrictions contained in this
Section 8 are reasonable and necessary protection of the immediate interests of
the Company, and any violation of these restrictions would cause substantial
injury to the Company and that the Company would not have entered into this
Agreement without receiving the protective covenants contained in this
Section 8. In the event of a breach or a threatened breach by Consultant of any
of the terms of this Section 8, the Company will be entitled to an injunction
restraining Consultant from such breach or threatened breach (without the
necessity of providing the inadequacy as a remedy of money damages or the
posting of bond); provided, however, that the right to injunctive relief will
not be construed as prohibiting the Company from pursuing any other available
remedies, whether at law or in equity, for such breach or threatened breach.

9.    Termination. Consultant or the Bank may terminate this Agreement prior to
the expiration of its term on 30 days’ written notice; provided, however, that
this Agreement shall be terminated immediately in the event of Consultant’s
death. In any event, this Agreement shall terminate and be null and void,
without any further action of either party hereto, immediately upon the
termination of the Merger Agreement in accordance with its terms. Any amounts
due under this Agreement shall be paid promptly upon any such termination. If
the Consultant fails to perform the duties under this Agreement or engages in
conduct that is in violation of the Bank’s policies or if the Consultant
terminates this Agreement or dies or becomes disabled, the Bank may terminate
this Agreement with no liability for future payments. In the case of any other
termination by the Bank, it will pay him the additional payments otherwise due
under this Agreement at the time otherwise due. The provisions contained in
Sections 7, 8 and 9 shall survive termination of this Agreement.

10.    Notice. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been given when delivered
personally or sent by registered or certified mail, postage prepaid, return
receipt requested, duly addressed to the party concerned at the address
indicated below or to such other address as such party may subsequently give
notice of:

 

If to the Bank:       Flushing Bank    220 RXR Plaza   

Uniondale, New York, 11556

   Attention: Office of the Chief Exceutive Officer

If to Consultant:

     

Douglas C. Manditch

  

8 Alo Court

  

St. James, New York 11780

12.    Entire Agreement; Modifications. This Agreement together with the
Confidentiality Agreement contain the entire understanding between the parties
with respect to the subject matter hereof, and may not be altered, varied,
revised, or amended except by an instrument in writing signed by Consultant and
the Bank subsequent to the date of this Agreement.

 

4



--------------------------------------------------------------------------------

13.    Assignment. This Agreement is for the personal services of Consultant and
shall not be assignable by Consultant.

14.    Section 409A. The parties anticipate that Consultant will not incur a
“separation from service” with the Bank, within the meaning of Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A”), until the
termination of Consultant’s services under this Agreement. Consultant shall bear
sole responsibility for any consequences under Section 409A arising out of
Consultant’s performance of services under this Agreement.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Consultant and the Bank have caused this Agreement to be
executed as of the day of year first above written

 

FLUSHING BANK By:  

/s/ John R. Buran

Name:

  John R. Buran Title:  

President and

Chief Executive Officer

 

/s/ Douglas C. Manditch

  Douglas C. Manditch, Consultant

[Signature Page to Consulting Agreement - Douglas C. Manditch]



--------------------------------------------------------------------------------

APPENDIX A

SERVICES TO BE PERFORMED

 

  •  

Maintain contact with current Empire customers and encourage them to continue
banking at Flushing Bank.

 

  •  

Introduce Flushing Executive and Senior Management to Centers of Influence and
encourage them to refer business to Flushing Bank.

 

  •  

Maintain contact with existing Centers of Influence and encourage them to
continue banking at Flushing Bank.

 

  •  

Encourage current Empire board members to refer or move their business to
Flushing Bank.

 

  •  

Chair the Suffolk Advisory Board where the bank will invite all current Empire
board members to participate.

 

  •  

Be an ambassador for Flushing Bank in the Long Island market.